Citation Nr: 9921176	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  93-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 20, 1984, for 
an award of service connection for shell fragment wound scars of 
the right hand and right forearm, with retained foreign body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to January 
1946.  

By rating action dated in October 1987 the Department of Veterans 
Affairs (VA) Regional Office, Louisville, Kentucky, in pertinent 
part, granted service connection for shell fragment wound scars 
of the veteran's right hand and forearm with retained foreign 
bodies.  The regional office assigned an effective date of July 
20, 1984, for the grant of service connection.  

In a decision dated in February 1995, the Board of Veterans' 
Appeals (Board) denied entitlement to an effective date earlier 
than July 20, 1984, for an award of service connection for 
traumatic arthritis of the cervical spine and for an award of 
service connection for shell fragment wounds of the veteran's 
right hand and right forearm.  The veteran then appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a decision dated in October 1997 the Court affirmed 
the Board decision as to the denial of an earlier effective date 
for the grant of service connection for traumatic arthritis of 
the cervical spine.  The Court dismissed the appeal with regard 
to the issue of an earlier effective date for service connection 
for shell fragment wound scars of the right hand and forearm.  
Although the Court dismissed that part of the appeal, it 
indicated that the veteran had filed a timely notice of 
disagreement with that part of the October 1987 rating action 
assigning an effective date of July 20, 1984, for the grant of 
service connection for scars of the right hand and forearm.  In 
light of the Court's determination in that regard, the Board, on 
its own motion, reviewed its February 1995 decision and in 
December 1997 vacated that part of the decision that determined 
that the October 1987 rating action was final and denied 
entitlement to an earlier effective date for the grant of service 
connection for scars of the right hand and forearm with retained 
foreign bodies.  The Board noted that the veteran's claim was 
still pending and remanded the case for the regional office to 
issue a statement of the case on that question.  

In January 1998 the regional office issued a statement of the 
case on the question of entitlement to an earlier effective date 
for the grant of service connection for the shell fragment wound 
scars of the right hand and right forearm with retained foreign 
bodies and later in January 1998, the veteran submitted a 
substantive appeal with regard to that matter.  That issue is now 
before the Board for appellate consideration. 

The record reflects that the veteran submitted a March 1999 
letter in which he apparently expressed a desire to claim service 
connection for an additional cervical spine disability.  This 
matter is not in an appellate status and is referred to the 
regional office for clarification and action as appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the regional office.  

2.  In February 1946 the veteran submitted his initial claim for 
service connection for shell fragment wounds of the face and 
mandible. 

3.  By rating action dated in April 1946 service connection was 
established for residuals of wounds of Muscle Group XXII on the 
right with a compound fracture of the mandible, rated 10 percent 
disabling effective from January 1946.  

4.  The veteran was afforded a VA examination in March 1948.  
Various findings were recorded on physical examination.  
Diagnoses were made of residuals of  wounds of the jaw and right 
wrist.  

5.  By rating action dated in April 1948 the evaluation for the 
muscle wound of the right mandible was increased to 30 percent 
and service connection was established for neurological 
involvement of the right mandible, rated 10 percent disabling.  
Service connection was also established for a wound of Muscle 
Group VII, the right wrist, rated 10 percent disabling effective 
from January 1948.  

6.  On July 20, 1984 a claim which included a claim for service 
connection for scars residual to wounds of the right hand, wrist 
and forearm was received from the veteran.  

7.  By rating action dated in October 1987 service connection was 
granted for tender shell fragment wound scars of the right hand 
and forearm, in addition to the rating in place for the wound to 
muscle group VII.  The disability was rated 10 percent disabling 
effective from July 20, 1984.  The veteran appealed for an 
earlier effective date for the grant of service connection.  

8.  The claim submitted by the veteran on July 20, 1984, for 
scars of the right upper extremity is the earliest claim of 
record for that disability.  


CONCLUSION OF LAW

An effective date prior to July 20, 1984, for the grant of 
service connection for scars residual to wounds of the veteran's 
right hand and forearm with retained foreign body is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); effective 
on and after September 1, 1989.  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have been 
properly developed. 

I.  Background

The veteran's service medical records reflect that he sustained 
multiple injuries in combat including shell fragment wounds of 
the right face causing a fracture of the mandible and a wound of 
the right wrist. 

In February 1946 the veteran submitted his initial claim for VA 
disability benefits.  He referred to a shell fragment wound of 
the face and mandible.  

By rating action dated in April 1946 service connection was 
established for residuals of a wound of Muscle Group XXII on the 
right with a compound fracture of the mandible, rated 10 percent 
disabling effective from January 1946.  

The veteran was examined by the VA in March 1948.  Various 
findings were made regarding the face and mandible.  On the right 
wrist there was a 2-centimeter operative scar and on the lateral 
portion of the right forearm just above the wrist was a small 1-
millimeter subcutaneous hard lump.  The diagnoses included 
residuals of a wound of the jaw and residuals of a wound of the 
right wrist manifested by occasional pain.  

By rating action dated in March 1948, the evaluation for the 
muscle wound of the veteran's right mandible was increased from 
10 percent to 30 percent effective from January 1948 and service 
connection was established for neurological manifestations of the 
facial wound, rated 10 percent effective from January 1948.  
Service connection was also established for residuals of a wound 
of Muscle Group VII, the right wrist, rated 10 percent effective 
from January 1948.  

The veteran was seen by the VA in March 1949 in connection with 
an application for medical treatment.  He believed he had coral 
in his right wrist since 1944 and he also complained of a burning 
pain in the right arm since that time.  He also had a fracture of 
the right mandible and some paralysis of the fifth facial nerve.  
The diagnoses included a foreign body in the right wrist and 
paralysis of the fifth facial nerve.  

The veteran was examined by the VA in August 1958.  Various 
findings were made regarding the right mandible wound.  The 
veteran had also received fragments in the dorsum of the right 
forearm.  He had had recent surgery for the right wrist to excise 
foreign bodies.  There were several scars about the right wrist.  
There was a free, full, painless range of motion of the hand.  It 
was indicated that there were multiple small 1-centimeter and 
smaller scars over the dorsum of the forearm that were minimally 
depressed, nontender and well healed.  The diagnoses included 
residuals of a wound of the right mandible with injury to Muscle 
Group XXII and residuals of a wound of the right forearm with 
multiple scars and injuries to Muscle Group VII.  

In a September 1958 rating action the prior evaluations for the 
veteran's wounds involving the right mandible and right wrist 
were confirmed and continued.  

The veteran was again examined by the VA in September 1976.  The 
veteran indicated that while in the Pacific in 1944 he had 
received shell fragment wounds of the right side of the jaw, neck 
and right wrist.  About 20 years previously a prior physician had 
removed some foreign bodies from his wrist.  He complained of an 
aching-type pain in his wrist and hand.  It was noted that there 
was some loss of function although he could move his fingers, 
etc., without any particular difficulty.  The diagnoses included 
residuals of a shell fragment wound of the right mandible and 
residuals of a shell fragment wound of the right wrist, 
postoperative with a retained foreign body.  

The veteran was hospitalized by the VA during September and 
October 1977 for evaluation of left hypoglossal and pharyngeal 
nerve impairment and other complaints including epigastric pain.  
Sensory examination while hospitalized did not show significant 
abnormality except for decreased light touch and pinprick on the 
right side in the dorsal aspect of the right hand that resulted 
from the wound in World War II.  

In a September 1981 rating action, a total rating based on 
individual unemployability that had been in effect since March 
1978 was terminated effective in December 1981.  The veteran 
appealed from that decision.  In a statement dated in December 
1981, the veteran indicated, among other things, that he had 
tinnitus secondary to medication issued by the VA for pain in his 
right hand and arm.  

The veteran was examined by the VA in June 1982.  Examination of 
the right hand and wrist showed two scars located laterally.  
They were well healed but somewhat tender.  A diagnosis was made 
of shell fragment wound scars of the right wrist.  On another VA 
examination conducted at that time the veteran indicated that he 
had been wounded in the face during service and had also received 
wounds in the neck and arm.  

The veteran testified at a hearing at the regional office in 
March 1983 and provided information regarding the circumstances 
surrounding his wounds in service and the current manifestations 
of the wounds.  

In a May 1983 statement the veteran referred to, among other 
things, wounds involving his right wrist and hand.  He also 
provided several color photographs showing scars on his right 
wrist and hand as well as his right forearm.  

During the course of a hearing conducted before the Board of 
Veterans' Appeals in February 1984, the veteran related, among 
other things, that he had been using his left hand more often as 
a result of his right wrist injury.  

In a June 1984 decision, the Board, among other things, denied 
entitlement to an evaluation in excess of 10 percent for the 
wound of the veteran's right wrist and denied entitlement to a 
total rating based on individual unemployability.  

On July 20, 1984, the veteran submitted a claim for service 
connection for several additional conditions including scars of 
the right hand, wrist and forearm.  

The veteran was examined by the VA in November 1985.  Examination 
of the right forearm showed several small scars located on the 
dorsum of the hand.  There also appeared to be some lack of 
muscle substance in the web space.  There appeared to be a slight 
deformity of the wrist.  

By rating action dated in October 1987, service connection was 
established for shell fragment wound scars of the right hand and 
forearm with a retained foreign body, in addition to the rating 
in place for the wound of muscle group VII.  The disability was 
rated 10 percent disabling effective from July 20, 1984.  The 
veteran appealed from that decision, maintaining that the grant 
of service connection for the wounds of the right forearm should 
have been made from an earlier effective date.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.

The effective date for an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(B)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by the VA.  38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155.  

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of several types of evidence will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b).  

In an October 1987 rating action service connection was 
established for wound scars of the veteran's right hand and right 
forearm with a retained foreign body.  The disability was rated 
10 percent disabling effective from July 20, 1984, which was the 
date recognized as the date of receipt of the initial claim for 
such benefits.  The veteran has maintained, however, that an 
earlier effective date should be assigned for the grant of 
service connection for the scars of the right hand and right 
forearm.  The veteran has contended that an effective date in 
1948 should be assigned or at the very least no later than 1977 
when he was hospitalized at a VA medical center.  

The record indicates that when the veteran was afforded a VA 
examination in March 1948, there was a small subcutaneous hard 
lump on the right forearm just above the wrist.  On the March 
1949 application for VA treatment, the veteran also indicated 
that he had pain and burning involving his right arm.  When he 
was examined by the VA in August 1958 the findings included 
multiple small scars over the dorsum of the right forearm and the 
diagnoses included residuals of a wound of the right forearm with 
multiple scars and injury to Muscle Group VII.  However, service 
connection had already been granted for residuals of a wound of 
Muscle Group VII and a 10 percent evaluation has been assigned 
for that condition since January 1948.  When the veteran was 
examined by the VA in September 1976 his complaints included 
aching in the right wrist and hand.  When he was hospitalized by 
the VA during September and October 1977 the findings included 
some decreased sensation in the dorsal aspect of the right hand.  
In a December 1981 statement, the veteran referred to various 
conditions including tinnitus resulting from medication for pain 
involving his right hand and arm.  However, none of the 
complaints or findings on the VA examinations conducted beginning 
in March 1948 and the report of VA hospitalization in late 1977 
or the comments by the veteran in his December 1981 statement are 
sufficiently clear to constitute a claim for service connection 
for the scars of the right hand and forearm as an additional 
disability, separate and apart from the rating in place for 
muscle group VII.  The veteran did not make any specific claim 
for service connection for the scars of the right hand and 
forearm on any of those occasions and the complaints/findings on 
the VA examinations and report of VA hospitalization may not be 
considered an informal claim for service connection under the 
provisions of 38 C.F.R. § 3.155.  The veteran had already 
established service connection for residuals of a wound of Muscle 
Group VII, the right wrist, and his references to pain, etc. 
involving that area would not constitute a claim for service 
connection for additional disability. 

The record further discloses that on July 20, 1984, the veteran 
submitted a claim for service connection for scars residual to 
wounds of the right hand, wrist and forearm. In the Board's 
judgment, this is the earliest document of record which may be 
considered such a claim.  Accordingly, under the circumstances, 
it follows that the grant of service connection for the shell 
fragment wound scars of the veteran's right hand and forearm may 
not be made effective prior to July 20, 1984, date of receipt of 
the initial claim for such benefit.  38 U.S.C.A. § 5010; 
38 C.F.R. § 3.400.  

The Board has carefully considered the entire record in this 
case; however, the Board does not find the evidence so evenly 
balanced that there is doubt as to any material matter involving 
the issue on appeal. 38 U.S.C.A. § 5107.



ORDER

The appeal for entitlement to an effective date earlier than July 
20, 1984, for an award of service connection for shell fragment 
wound scars of the veteran's right hand and right forearm with 
retained foreign body is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

